Case 20-10343-LSS Doc 664 Filed 05/17/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

BOY SCOUTS OF AMERICA AND Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,!
Jointly Administered
Debtors.

 

Ref. Docket No. 17, 161, 164, 166, 316, 388, & 617

 

DECLARATION OF ADRIAN C. AZER IN SUPPORT OF DEBTORS’ MOTION FOR
ENTRY OF AN ORDER (1) APPOINTING A JUDICIAL MEDIATOR, (I) REFERRING
CERTAIN MATTERS TO MANDATORY MEDIATION, AND (IIT) GRANTING
RELATED RELIEF

Adrian C. Azer, being duly sworn, states the following under penalty of perjury:

1. I am over twenty-one (21) years of age and I am fully competent to make this
Declaration. I am a partner at the law firm Haynes and Boone, LLP, 800 17th Street NW, Suite
500, Washington, D.C. 20006, which has served as insurance-coverage counsel to the Boy
Scouts of America (the “BSA”), a non-profit corporation and a debtor and debtor in possession
in the above-captioned chapter 11 cases. I am a licensed attorney and I have been admitted to
practice in Texas, Georgia and the District of Columbia and have practiced in these various
jurisdictions for the last 16 years.” I respectfully submit this Declaration in Support of BSA’s
Reply Brief in Further Support of Motion for a Preliminary Injunction Pursuant to Section 105 (a)
and 362 of the Bankruptcy Code.

2. The matters set forth below are based upon my personal knowledge and if called

upon to testify, I could and would competently testify to those facts.

 

' The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 W. Walnut Hill Ln., Irving, TX 75038.

* Tam presently an inactive member of the state bar of Georgia.
Case 20-10343-LSS Doc 664 Filed 05/17/20 Page 2 of 3

3. Attached as Exhibit 1 is a true and correct copy of a May 11, 2020 letter from
insurance-coverage counsel to the Debtors, Adrian Azer, to counsel to Chubb, Tancred
Schiavoni, counsel to Hartford, Joshua Weinberg, and counsel to Allianz, Ryan Smethurst and
Todd Jacobs.

4, Attached as Exhibit 2 is a true and correct copy of an email dated November 5,
2019 from myself to Joshua D. Weinberg forwarding an October 23, 2019 electronic
communication from insurance-coverage counsel to the Debtors, Ernest Martin, to counsel to

Hartford, James Ruggeri — redacted for confidential information.

[Remainder of Page Intentionally Left Blank]

 

* Any and all exhibits referenced in the May 11, 2020 letter have intentionally been omitted as those documents
have otherwise been filed in these chapter 11 cases.
Case 20-10343-LSS Doc 664 Filed 05/17/20 Page 3 of 3
I declare under penalty of perjury that the foregoing is true and correct.

Executed on this 17th day of May, 2020 in Alexandria, Virginia.

a

 

ADRIAN C. AZER
